UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.N. LBR 9004-1(b)
Rebecca A. Solarz, Esq.
KML Law Group, P.C.
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
Main Number: (609) 250-0700
rsolarz@kmllawgroup.com
Attorneys for Toyota Lease Trust


In Re:
Nelson I. Antonio
aka Pedro I Antonio
                                                                Case No: 19-10706 ABA
aka Pedro I Antonio De Los Santos
aka Pedro Antonio De Los Santos                                 Chapter: 13

                                      Debtor                    Judge: Andrew B. Altenburg Jr.




                                                  NOTICE OF APPEARANCE



               Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
       appearance in this case on behalf of Toyota Lease Trust. Request is made that the documents filed in this
       case and identified below be served on the undersigned at this address:

       ADDRESS:

       216 Haddon Avenue, Ste. 406
       Westmont, NJ 08108

       DOCUMENTS:

        All notices entered pursuant to Fed. R. Bankr. P. 2002.
        All documents and pleadings of any nature.


       Date:06/10/2019                                          /s/ Rebecca A. Solarz, Esquire
                                                                Rebecca A. Solarz, Esquire
                                                                KML Law Group, P.C.
                                                                216 Haddon Avenue, Ste. 406
                                                                Westmont, NJ 08108
                                                                (609) 250-0700 (NJ)
                                                                (215) 627-1322 (PA)
                                                                FAX: (609) 385-2214
                                                                Attorney for Movant/Applicant




                                                                                                        new 8/1/15
